DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment received on 11/23/2020.

Claim Status
Claims 1-2, 4, 7-8, 10 have been amended. Claim 13-20 are new.   Claims 1-20 are presented for examination and allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative, DAVID L. HEATH, Reg. No. 46763, on 03/08/2021.

Claims 8-12 and 17-20, filed on 11/23/2020, have been amended as follows: 

8. 	(Currently Amended) The non-transitory program storage device of claim 7, the method further comprising creating an enriched RDF file by appending the new RDF file to the existing RDF file.

	9. 	(Currently Amended) The non-transitory program storage device of claim 7, the method further comprising ranking the one or more transformation patterns based on 

	10. 	(Currently Amended) The non-transitory program storage device of claim 9, further comprising selecting one of said one of the one or more transformation patterns as a best transformation pattern, based on the rankings of the one or more transformation patterns, where said best transformation pattern comprises a plurality of records, wherein each record includes an RDF subject, an RDF predicate and an RDF object.  
	
	11. 	(Currently Amended) The non-transitory program storage device of claim 7, the method further comprising monitoring changes to the existing RDF file, and updating the data summary file when a change occurs in the existing RDF file.  

	12. 	(Currently Amended) The non-transitory program storage device of claim 7, the method further comprising validating the one of the one or more transformation patterns by checking whether some selected transformation patterns are consistent with a domain knowledge of a user.

17.	(Currently Amended) The non-transitory program storage device of claim [[6]]7, wherein the direction of an arrow indicates that the value of a destination node pointed to by the arrow is associated with a label of the arrow and a value of the source node, with a relationship being denoted by the edge label, wherein leaf nodes are labeled with values, and edges are labeled with the relationship that connects a source node to the destination node.

	18.	(Currently Amended) The non-transitory program storage device of claim [[8]]9, wherein each RDF triple of the new plurality of RDF triples includes a ranking.  

	19.	(Currently Amended) The non-transitory program storage device of claim [[9]]10, wherein criteria for ranking the one or more transformation patterns include a size of a set of transformation patterns, 
wherein criteria for selecting best transformation pattern include 

which transformation pattern provides a maximum number of columns from the denormalized data in the transformation pattern, 
which transformation pattern has a maximum number of columns from the denormalized data in the transformation pattern times a number of patterns, and 
which transformation pattern has a maximum number of columns from the denormalized data in the transformation times a number of patterns times a diameter of a graph of the transformation pattern.

20.	(Currently Amended) The non-transitory program storage device of claim [[6]]7, wherein transforming the new plurality of RDF triples into an RDF graph comprises following links in the new plurality of RDF triples to obtain node values and edge labels from the plurality of denormalized records
wherein each root nodes is labeled with the identifier of one of the denormalized records of the plurality of denormalized records, values of leaf nodes associated with each root node correspond to data fields associated with the identifier associated with the root node, and each edge is labeled with a predicate value of the RDF triple whose subject corresponds to a source node of said edge.  


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999). None of Prior arts discloses or suggests the combination of limitations specified in the independent claims 1 and 7.
The prior arts of record fails to teach or suggest:
analyzing a plurality of denormalized records wherein a denormalized record summary is produced, wherein denormalized records are records that have not been reduced to relational database fields and tables, wherein each denormalized record includes an Identifier and a plurality of data fields associated with the identifier, wherein said denormalized record summary is represented as a plurality of directed graphs wherein a root node of each graph corresponds to the identifier of each record, and each record is connected by a directed edge to a node for each data field in the record;

determining one or more transformation patterns that match elements of the denormalized record summary to elements of the data summary; and.
transforming the plurality of denormalized records into a new plurality of RDF triples by executing one of the one or more transformation patterns, wherein a subject Identifier in each RDF triple of the new plurality of RDF triples is a reference to an identifier of a record of the plurality of denormalized records, and an object identifier in each RDF triple of the new plurality of RDF triples is a reference to a data field of the record of the plurality of denormalized records associated with the subject identifier of said RDF triple; and
transforming the new plurality of RDF triples into an RDF graph.

In the in the specific manner and combinations recited in claims 1 and 7.

Dependent claims 2-6 and 8-20 incorporate the novel and non-obvious features disclosed above, and therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153